Citation Nr: 0733981	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  06-36 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The RO, in pertinent part, awarded 
service connection for bilateral hearing loss with a 
noncompensable rating effective January 2005.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The service-connected bilateral hearing loss is not show 
to be productive of more than a Level I designation in the 
right ear and Level I designation on the left.  

3.  In Martinak v. Nicholson, No. 05-1195 (August 23, 2007), 
the United States Court of Appeals for Veteran's Claims 
(Court) upheld the VA's policy of conducting audiology 
examinations in sound-controlled rooms.  

4.  The June 2005 VA examination contained objective results 
from pure tone audiometry and speech discrimination testing; 
the VA examiner also provided information on how the 
veteran's hearing loss affected his ordinary activities.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.85, 4.86, Tables VI -VII (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In this case, in a March 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the original service connection claim, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claim.  The veteran indicated in March 2005, that he had no 
additional evidence to submit in support of his claim.  

As noted in the Introduction, in a June 2005 rating decision, 
the RO awarded service connection for bilateral hearing loss 
with a noncompensable rating effective January 2005.  In his 
July 2005 notice of disagreement (NOD), the veteran argued 
that an initial compensable rating was warranted.  In March 
2006, he was provided notice of the evidence necessary to 
establish a disability rating and effective date.  He 
responded in March 2006 that he had no additional evidence to 
submit in support of his claim.  The case was readjudicated 
in the August 2006 statement of the case (SOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, and a report of VA examination.  The 
veteran presented testimony before the Board in September 
2007.  The transcript has been obtained and associated with 
the claims folder.  

The Board notes that records from Miracle Ear and VA Research 
and Development articles were submitted after the August 2006 
SOC was issued.  The veteran waived initial RO consideration 
of the newly submitted evidence.  As such, remand for 
preparation of a Supplemental Statement of the Case (SSOC) is 
not necessary.  38 C.F.R. § 20.1304(c).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The veteran contends that his service-connected bilateral 
hearing loss warrants an initial compensable rating due to 
such symptoms as wearing hearings aids and difficulty 
discerning what people are saying when there is background 
noise.  

Historically, service connection was awarded for bilateral 
hearing loss in a June 2005 rating decision.  The RO awarded 
a noncompensable rating effective in January 2005.  

The veteran is appealing the original assignment of the 
noncompensable evaluation following the award of service 
connection for bilateral hearing loss.  As such, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

The assignments of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIA, VII.  

Audiometric evaluations are conducted using the controlled 
speech discrimination tests (Maryland CNC) together with the 
results of the pure tone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the pure tone decibel 
loss.  38 C.F.R. § 4.85, Table VI.  The results are then 
applied to Table VII, for a percentage rating.  Id.  

"Pure tone threshold average," as used in Tables VI and 
VIA, is the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average is used 
in all cases (including those in § 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or Table VIA.  38 C.F.R. § 4.85(d).  

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where pure tone thresholds are 55 decibels or 
more at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz), either Table VI or Table VIA is 
applied, and whichever results in the higher numeral shall be 
applied.  38 C.F.R. § 4.86(a).  

In addition, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
higher numeral of Table VI or Table VIA is also applied.  
38 C.F.R. § 4.86(b).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the September 2007 Board hearing; the 
service medical records; a June 2005 report of VA 
examination; post-service private medical records; and VA 
Research and Development articles concerning hearing 
impairment.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Board finds that the veteran's bilateral hearing loss 
disability does not meet the criteria for the assignment of a 
compensable rating.  See 38 C.F.R. §§ 4.3, 4.7.  In this 
regard, upon VA examination in June 2005, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
20
60
80
LEFT
NA
20
25
65
75

The average pure tone thresholds were 44 decibels in the 
right ear and 46 decibels in the left.  Speech audiometry 
testing using the Maryland CNC list revealed speech 
recognition ability of 94 percent, bilaterally.  

At this juncture, the Board notes the veteran has argued that 
VA's use of a sound-controlled room during the June 2005 VA 
examination was inadequate for rating purposes as it did not 
provide for the veteran's difficulty with comprehension when 
background noise is present.  VA regulations lay out specific 
requirements for the conduct of audiology examinations used 
to rate hearing loss.  38 C.F.R. § 4.85(a); see also 
38 C.F.R. § 4.85(b)-(d) (2007).  

The veteran has not pointed to any way in which the VA 
examinations failed to comply with the regulatory 
requirements.  Those regulations anticipate that examinations 
will be conducted in a controlled environment.  59 Fed. Reg. 
17296 (Apr. 12, 1994).  

They also recognized that, in certain exceptional 
circumstances, the examination in a controlled environment 
would not adequately portray the level of hearing impairment 
under ordinary conditions of life.  Id.  For that reason, VA 
adopted 38 C.F.R. § 4.86 to evaluate those exceptional 
patterns of hearing loss.  Id.  

In Martinak v. Nicholson, No. 05-1195 (August 23, 2007), the 
Court upheld VA's policy of conducting audiology examinations 
in sound-controlled rooms.  The Court determined that they 
could not second guess the Secretary's decision, and neither 
shall the Board, to use two objective tests, a pure tone 
audiometry test and a speech discrimination test, to 
construct the hearing loss rating schedule.  

It is clear from the record that the June 2005 VA examination 
contained objective results from pure tone audiometry and 
speech discrimination testing.  Moreover, in keeping with 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Department of VA April 24, 2007), as noted in Martinak, the 
examiner described the effects of hearing loss on the 
veteran's daily activities.  

The June 2005 VA examiner noted the veteran's main complaint 
was hearing difficulty associated with tinnitus and 
understanding woman's voices.  Thus, as was found in 
Martinak, the VA examiner described how the veteran's hearing 
loss affected his ordinary activities.  

Therefore, the June 2005 VA audiological examination was 
adequate for rating purposes.  Finally, as will be explained 
in greater detail hereinbelow, the veteran's hearing loss 
does not fall under the exceptional patterns of hearing loss 
as contemplated under 38 C.F.R. § 4.86(a), (b).  

The veteran has also submitted private audiograms dated 
between 1992 and 2007 in support of his claim.  The veteran 
was diagnosed with bilateral high frequency sensorineural 
hearing loss.  While the veteran argues that the September 
2007 speech discrimination scores of 68 percent in the right 
ear and 32 percent in the left ear are more accurate than 
those recorded by VA (94 percent bilaterally), it is not 
clear whether Miracle Ear used the Maryland CNC list to reach 
those scores.  

Moreover, they do not provide the pure tone threshold average 
in numeric designations.  Thus, they do not conform to VA 
regulations at 38 C.F.R. § 4.85(a) and the Board is unable to 
evaluate the percentage for hearing impairment using Tables 
VI - VII.  Id.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that, 
based on these examination results, the currently assigned 
noncompensable evaluation for bilateral hearing loss is 
appropriate, and there is no basis for a higher evaluation at 
this time.  

The veteran's right ear manifested an average pure tone 
threshold of 44 decibels and 94 percent of speech 
discrimination, resulting in a Level I designation under 
Table VI.  38 C.F.R. § 4.85.  The veteran's left ear 
manifested an average pure tone threshold of 46 decibels and 
94 percent of speech discrimination, resulting in a Level I 
designation under Table VII.  See 38 C.F.R. § 4.85(f).  
Together, a Level I and Level I designation results in a no 
percent rating, under 38 C.F.R. § 4.85, Table VII, and there 
is no basis for a higher rating.  

The service-connected bilateral hearing loss does not fall, 
for either ear, under the exceptional patterns of hearing 
loss as contemplated under 38 C.F.R. § 4.86(a), as four of 
the specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are not 55 decibels or more.  

Similarly, it does not fall under the exceptional patterns of 
hearing loss contemplated under 38 C.F.R. § 4.86(b); while 
the pure tone threshold was 30 decibels or less at 1000 Hertz 
bilaterally, it was not 70 decibels or more at 2000 Hertz in 
either ear.  38 C.F.R. § 4.86(b).  

Further, in the present case, the evidence does not reflect 
that his bilateral hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  

Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the evidence does not support the 
assignment of a compensable evaluation for the service-
connected hearing loss at any time during the course of the 
claim.  Thus, an increased rating is denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

An increased, initial compensable evaluation for the service-
connected bilateral hearing loss is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


